PER CURIAM.
In Mullís v. State Farm Mutual Automobile Insurance Company, 252 So.2d 229, the Florida Supreme Court held that exclusionary clauses in automobile liability insur-*91anee policies having the effect of restricting the circumstances under which an insured, as defined in the policy, is afforded uninsured motorist coverage are not permissible under the provisions of Section 627.0851, Florida Statutes, F.S.A., and therefore against public policy.
Accordingly, the declaratory judgment reviewed herein which declares that a similar exclusionary clause contained in appellant’s policy is invalid must be affirmed on authority of Mullís, supra.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.